      Case: 1:20-cv-05294 Document #: 38 Filed: 11/25/20 Page 1 of 10 PageID #:77




                             IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

 TREVOR CARMEAN, on behalf of                 )
 himself and all others similarly situated,   )   Case No. 20-cv-5294
                                              )
                Plaintiff,                    )   Hon. Gary Feinerman
                                              )
           v.                                 )   Magistrate Judge David Weisman
                                              )
 850 INVESTORS LLC d/b/a 850 LAKE             )
 SHORE DRIVE; THE LARAMAR                     )
 GROUP LLC; GREYSTAR                          )
 MANAGEMENT, LLC; BOZZUTO                     )
 MANAGEMENT COMPANY; and                      )
 CROWN BUILDING MAINTENANCE                   )
 CO., d/b/a ABLE SERVICES,                    )
                                              )
                Defendants.                   )

        DEFENDANT BOZZUTO MANAGEMENT COMPANY’S MEMORANDUM
         IN SUPPORT OF ITS MOTION TO DISMISS FOR LACK OF SUBJECT
             MATTER JURISDICTION AND FAILURE TO STATE A CLAIM




                                                     Christopher G. Dean (ARDC # 6292676)
                                                       Jacob D. Radecki (ARDC # 6321345)
                                                                   MCDONALD HOPKINS LLC
                                                                300 North LaSalle, Suite 1400
                                                                           Chicago, IL 60654
                                                                               312-280-0111
                                                                cdean@mcdonaldhopkins.com
                                                             jradecki@mcdonaldhopkins.com



{9238475:5 }
      Case: 1:20-cv-05294 Document #: 38 Filed: 11/25/20 Page 2 of 10 PageID #:78




         Defendant Bozzuto Management Company (“Bozzuto”), through its attorneys McDonald

Hopkins LLC, submits this memorandum in support of its Motion to Dismiss for Lack of Subject

Matter Jurisdiction and Failure to State a Claim (the “Motion”).

                                        I.      Introduction

         This is a lawsuit for alleged violations of the Illinois Biometric Information Privacy Act,

740 ILCS 14/1, et seq. (“BIPA”). Plaintiff Trevor Carmean (“Plaintiff”) alleges in general terms

that “Defendants” violated BIPA by collecting his biometric information via a fingerprint reader.

         Plaintiff’s complaint fails on the threshold issue of subject matter jurisdiction. Plaintiff

premises jurisdiction exclusively on the Class Action Fairness Act (“CAFA”), but he fails to allege

that his putative class consists of 100 members or more, the minimum necessary in order to trigger

federal jurisdiction under CAFA. And even if Plaintiff satisfied CAFA’s jurisdictional minimums,

he lacks Article III standing to pursue a claim under Section 15(a) of BIPA for Defendants’ alleged

failure to develop and maintain a publicly available retention and destruction schedule.

         Moreover, Plaintiff lumps all Defendants together and then lobs undifferentiated

allegations at them. Specifically, Plaintiff combines Bozzuto, which is a property management

company, with four other defendants, which are property management companies (Greystar

Illinois Management, LLC and The Laramar Group LLC), a maintenance company (Crown

Building Maintenance Co.), and an entity that Plaintiff presumably believes owns the property

located at 850 Lake Shore Drive (850 Investors LLC). Throughout his Complaint, Plaintiff treats

Defendants as one mass and fails to allege their relationship to the property or his relationship with

any of them, much less what each of them did to violate BIPA. As a result, Bozzuto cannot

determine which actions it allegedly took with respect to Plaintiff or the putative class members.




{9238475:5 }                                      1
      Case: 1:20-cv-05294 Document #: 38 Filed: 11/25/20 Page 3 of 10 PageID #:79




                                        II.     Background

A.       The Biometric Information Privacy Act

         BIPA is intended to protect Illinois residents from the unauthorized disclosure of their

biometric data. 740 ILCS 14/5. Under the statute, biometric data includes retina and iris scans,

fingerprints, voiceprints, and scans of the hands and face, as well as information generated from,

or based on, those identifiers. Id. § 10. BIPA regulates, but does not prohibit, the collection and

use of biometric data. Instead, it sets forth certain requirements with which “private entities” must

comply before collecting biometric data. Id.

         Four sections of BIPA are relevant here. Section 15(a) requires that a “private entity in

possession of biometric identifiers or biometric information” develop a written policy, made

available to the public, that establishes a retention schedule and guidelines for the destruction of

biometric information. Id. § 15 (a). Section 15(b) provides that a private entity which collects

biometric information must give written notice to, and receive consent from, individuals whose

biometric information is being collected. Id. § 15(b). Section 15(d) provides that a private entity

may not disclose an individual’s biometric information without consent. Id. § 15(d). And Section

15(e) provides that a private entity shall “store, transmit, and protect from disclosure” all biometric

identifiers using the reasonable standard of care within the private entity’s industry and in a manner

that is the same or more protective than that in which the private entity stores, transmits, and

protects other confidential and sensitive information. Id. § 15(e).




{9238475:5 }                                      2
      Case: 1:20-cv-05294 Document #: 38 Filed: 11/25/20 Page 4 of 10 PageID #:80




B.       Allegations Relevant to Bozzuto’s Motion1

         Plaintiff alleges that “[t]his Court has [subject matter] jurisdiction under 28 U.S.C.

§ 1332(d)(2) . . . because the parties and putative class members are minimally diverse and the

aggregate amount in controversy is greater than $5,000,000.” (Dkt. 1 (Complaint), ¶ 1.)

         Substantively, Plaintiff alleges that “Defendants have been capturing and retaining the

fingerprints of individuals employed at 850 Lake Shore Drive, Chicago [the “Building”]” using a

system called KeyTrak “for purposes of checking out keys to access various apartments . . . .” (Id.

¶¶ 1-2.) He alleges that he “was employed at” the Building, and that he “was asked by his

employers” – which he does not identify – “and the other Defendant management companies to

store his fingerprint . . . .” (Id. ¶ 15.) Plaintiff contends that “Defendants have not provided any

policy establishing either a retention schedule or guidelines for permanently destroying the

biometric data.” (Id. ¶ 25.) He also alleges that “[e]ach time a new management company took

possession of the fingerprint database, the previous management company and the building owner

disclosed, re-disclosed, or otherwise disseminated the biometric information.” (Id. ¶ 29.) He

further alleges that, “[o]n information and belief, access to the fingerprint database was essentially

open to large numbers of the Defendants’ employees, agents, and subcontractors. Defendants did

not store, transmit, or protect the fingerprint database in the same way it would do so to other

sensitive information.” (Id. ¶ 32.) Plaintiff asserts one count for alleged violations of BIPA’s

sections 15(a) through (e) against all Defendants together – without differentiating among them.

(Id. ¶¶ 40-43.)




1
         Bozzuto takes Plaintiff’s allegations as true solely for the purposes of this Motion.
{9238475:5 }                                      3
      Case: 1:20-cv-05294 Document #: 38 Filed: 11/25/20 Page 5 of 10 PageID #:81




                                      III.      Legal Standards

         Bozzuto moves to dismiss under Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil

Procedure for lack of subject matter jurisdiction and failure to state a claim, respectively.

A. Rule 12(b)(1): Lack of Subject Matter Jurisdiction

         “[T]he objection presented by a Rule 12(b)(1) motion challenging the Court’s subject

matter jurisdiction is that the Court has no authority or competency to hear and decide the case

before it.” Johnson v. Orkin, LLC, 928 F. Supp. 2d 989, 997 (N.D. Ill. 2013) (citing Int’l Union of

Operating Eng’rs Local 150, AFL-CIO v. Ward, 563 F.3d 276, 280-82 (7th Cir. 2009)). “As a

jurisdictional requirement, the plaintiff bears the burden of establishing standing.” Apex Digital,

Inc. v. Sears, Roebuck & Co., 572 F.3d 440, 443 (7th Cir. 2009). Facial challenges to subject matter

jurisdiction “require only that the court look to the complaint and see if the plaintiff has sufficiently

alleged a basis of subject matter jurisdiction.” Id. at 443-44. And “[i]n the context of facial

challenges . . . the court does not look beyond the allegations in the complaint, which are taken as

true for purposes of the motion.” Id. at 444.

B. Rule 12(b)(6): Failure to State a Claim

         “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (internal quotations omitted). The plausibility determination is a context-specific

inquiry “that requires the reviewing court to draw on its judicial experience and common sense.”

W. Bend Mut. Ins. Co. v. Schumacher, 844 F.3d 670, 676 (7th Cir. 2016). A plaintiff must do more

than allege “mere labels and conclusions or a formulaic recitation of the elements of a cause of

action,” and the court “need not accept as true legal conclusions or unwarranted factual

inferences.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).



{9238475:5 }                                       4
      Case: 1:20-cv-05294 Document #: 38 Filed: 11/25/20 Page 6 of 10 PageID #:82




                                          IV.     Argument

         As discussed below, Plaintiff’s claims should be dismissed under: (A) Rule 12(b)(1) for

lack of subject matter jurisdiction and also for lack of Article III standing as to his BIPA Section

15(a) claim; and (B) Rule 12(b)(6) for failure to state a claim.

A.       Rule 12(b)(1): Lack of Subject Matter Jurisdiction and Article III Standing

         Under Rule 12(b)(1), the Court should dismiss: (1) all of Plaintiff’s claims for lack of

subject matter jurisdiction; and (2) Plaintiff’s Section 15(a) claim for lack of Article III standing.

         1.     The Court Lacks Subject Matter Jurisdiction Over Plaintiff’s Claims.

         Under CAFA, federal courts do not have original jurisdiction where “the number of

members of all proposed plaintiff classes in the aggregate is less than 100.” 28 U.S.C.A.

§ 1332(d)(5)(B); see Appert v. Morgan Stanley Dean Witter, Inc., 673 F.3d 609, 619 (7th Cir. 2012)

(implying a requirement to satisfy a 100-person threshold for CAFA jurisdiction). Where, as here,

a motion to dismiss raises a facial challenge to subject matter jurisdiction, “the court does not look

beyond the allegations in the complaint” to determine if jurisdiction exists. Apex, 572 F.3d 444.

         Plaintiff’s Complaint fails under a facial challenge to subject matter jurisdiction. Plaintiff

alleges only that “[t]his Court has jurisdiction under 28 U.S.C. § 1332(d)(2) . . . because the parties

and putative class members are minimally diverse and the aggregate amount in controversy is

greater than $5,000,000.” (Compl. ¶ 12.) He does not allege that his putative class consists of 100

or more members,2 the minimum necessary to establish federal jurisdiction under CAFA.

Plaintiff’s allegations therefore are inadequate, and his claims must be dismissed for lack of

jurisdiction.



2
        Although Plaintiff alleges that he “believes that Defendants have saved hundreds of
fingerprint scans of their various employees . . .” (Compl. ¶ 34), he does not specify whether those
scans represent hundreds of individuals or are merely hundreds of fingerprints.
{9238475:5 }                                       5
      Case: 1:20-cv-05294 Document #: 38 Filed: 11/25/20 Page 7 of 10 PageID #:83




         2.     Plaintiff Lacks Article III Standing Under BIPA’s Section 15(a).

         Under BIPA Section 15(a), “[a] private entity in possession of biometric identifiers or

biometric information must develop a written policy, made available to the public, establishing a

retention schedule and guidelines for permanently destroying biometric identifiers and biometric

information when the initial purpose for collecting or obtaining such identifiers or information has

been satisfied or within 3 years of the individual's last interaction with the private entity, whichever

occurs first.” 740 ILCS § 14/15(a). The “duty to disclose under section 15(a) is owed to the public

generally, not to particular persons whose biometric information the entity collects.” Bryant v.

Compass Group USA, Inc., 958 F.3d 617, 627 (7th Cir. 2020) (affirming finding of lack of standing

where plaintiff failed to allege particularized harm from violation of Section 15(a)). Indeed, absent

allegations of particularized harm, allegations of mere procedural violations of Section 15(a) are

insufficient to confer Article III standing. See Fox v. Dakkota Integrated Sys., LLC, Case No. 20-

2782, 2020 WL 6738112 at *1 (7th Cir. 2020) (finding standing where, unlike Bryant, plaintiff

alleged more than a procedural violation).

         Here, Plaintiff fails to meet the standard described by Fox and Bryant. Specifically, he

alleges only that “Defendants have not provided any policy establishing either a retention schedule

or guidelines for permanently destroying the biometric data.” (Compl. ¶ 25.) Under Bryant and as

clarified by Fox, this type of mere procedural violation of Section 15(a) does not confer Article III

standing on a plaintiff. Thus, because Plaintiff here has not alleged any particularized harm

resulting from the alleged violation of Section 15(a), he lacks standing to proceed with that claim.

B.       Rule 12(b)(6): Failure to State a Claim Against Bozzuto

         Even if this Court has subject matter jurisdiction over Plaintiff’s claims, Plaintiff fails to

state a claim against Bozzuto because his Complaint relies on impermissible group pleading and



{9238475:5 }                                       6
      Case: 1:20-cv-05294 Document #: 38 Filed: 11/25/20 Page 8 of 10 PageID #:84




fails to identify any actions that Bozzuto took to cause his injuries. Plaintiff alleges that

“Defendants” violated four BIPA provisions – sections 15(a), (b), (d), and (e). Generally, each

section obligates private entities to take steps to protect biometric information in their possession

and to not disclose that information without prior informed consent. See 740 ILCS 14/15.

         To state a BIPA claim, a plaintiff must do more than allege “mere labels and conclusions

or a formulaic recitation of the elements of a cause of action.” Twombly, 550 U.S. at 555. The

plaintiff must allege facts that inform the defendant about the nature of its alleged improper

conduct, and how that conduct caused the plaintiff injury under BIPA. See Kloss v. Acuant, Inc.,

462 F. Supp. 3d 873, 877 (N.D. Ill. 2020) (dismissing a BIPA claim where plaintiff did not “allege

her relationship to” the defendant and where plaintiff failed to identify the timeframe when she

used the software at issue, noting that “[s]uch barebone factual support and recitation of statutory

language” is insufficient to put defendants on notice); Heard v. Becton, Dickinson & Co., 440 F.

Supp. 3d 960, 966 (N.D. Ill. 2020) (dismissing a BIPA claim where its allegations “do not enable

the court to assess” defendant’s “actual involvement in the alleged collection of biometric

information”); Namuwonge v. Kronos, Inc., 418 F. Supp. 3d 279, 285 (N.D. Ill. 2019) (dismissing

a BIPA claim and advising that a plaintiff “must still provide enough details through her allegations

to give [defendant] fair notice of what the claim is and the grounds upon which it rests”).

         Plaintiff falls woefully short of this fundamental pleading requirement. Instead of alleging

what Bozzuto did or did not do, he engages in group pleading that makes it impossible for Bozzuto

to ascertain which allegations are made against it and which are made against the other defendants.

Plaintiff first fails to even identify who employs him, instead generally saying that he “was asked

by his employers and the other Defendant management companies to store his fingerprint in the

KeyTrak scanner . . . .” (Compl. ¶ 16.) He never identifies the time period when he believes his



{9238475:5 }                                      7
      Case: 1:20-cv-05294 Document #: 38 Filed: 11/25/20 Page 9 of 10 PageID #:85




fingerprints were captured and stored or which of the Defendant management companies asked

him to store his fingerprints. (Id.) And while vaguely avers that “each time a new management

company took possession of the fingerprint database, the previous management company and the

building owner disclosed” his biometric information, (id. ¶ 29), he never identifies Bozzuto’s

alleged role – if any – in that process. Further, though he alleges that “[o]n information and belief,

access to the fingerprint database was essentially open to large numbers of the Defendants’

employees, agents, and subcontractors” and that Defendants did not store, transmit, or protect the

fingerprint database in the same way it would do to other sensitive information (id. ¶ 32), he does

not specify which defendant accessed the alleged database; how that defendant stored, transmitted,

or protected the fingerprint database; or whether Bozzuto itself did those things at all.

         In sum, Plaintiff fails to allege any specific conduct at all by Bozzuto that caused his

purported injury, as required by Twombly and the cases from this District dismissing inadequately

pled BIPA claims. Plaintiff therefore fails to state a claim upon which relief can be granted.

                                        V.      Conclusion

         For these reasons, Bozzuto respectfully requests that the Court: (A) grant the Motion;

(B) dismiss the Complaint; and (C) award Bozzuto such other and further relief as is appropriate.

                                                      Respectfully submitted,

                                                      BOZZUTO MANAGEMENT COMPANY

                                                      By:     s/ Christopher G. Dean
                                                              One of its attorneys




{9238475:5 }                                      8
     Case: 1:20-cv-05294 Document #: 38 Filed: 11/25/20 Page 10 of 10 PageID #:86




                               CERTIFICATE OF SERVICE

         I, Christopher G. Dean, an attorney, hereby certify that on November 25, 2020, I

electronically filed Defendant Bozzuto Management Company’s Memorandum in Support of

Its Motion to Dismiss for Lack of Subject Matter Jurisdiction and Failure to State a Claim

with the Clerk of the Court using the Electronic Case Filing System. As such, these documents

were served on all counsel who are deemed to have appeared and consented to electronic service.



                                            s/ Christopher G. Dean




{9238475:5 }
